The respondent mother’s petition for certification for appeal from the Appellate Court, 25 Conn. App. 586, is granted, limited to the following issues:
“1. Under the facts of this case, do General Statutes §§ 46b-120 and 17a-112 (3) and (4) permit a termination of parental rights based upon the prenatal conduct of the respondent mother?
“2. If the answer to question 1 is yes, did such a termination:
“(a) violate the mother’s right to due process of law under the federal or state constitution; or
“(b) constitute impermissible discrimination on the basis of sex, in violation of the equal protection clause of the federal or state constitution?
“3. Under the facts of this case, was the termination of parental rights, on the ground that there was no ongoing parent-child relationship, unconstitutional on the basis that the state was responsible for the lack of such relationship?
*904Decided December 17, 1991
Kathryn Emmett, Martha Stone and JoNel Newman, in support of the petition.
Maureen D. Regula and Susan T. Pearlman, assistant attorneys general, and Jewel Gutman, in opposition.
“4. Did the Appellate Court properly conclude that the record supports the trial court’s finding that there was no ongoing parent-child relationship?
“5. Under the facts of this case, did the trial court’s determination to waive the one-year waiting period under General Statutes § 17-122 (b) violate the respondent mother’s constitutional right to due process under the federal or state constitution?”